         Case 7:18-cv-06724-KMK Document 54 Filed 11/13/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANKLIN VERAS,

                                Plaintiff,
                                                                  No. 18-CV-6724 (KMK)
                        v.
                                                                          ORDER
 DR. A. JACOBSON and DR. T. UDESHI,

                                Defendants.


KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Franklin Veras (“Plaintiff”) brought an Action, pursuant to 42 U.S.C.

§ 1983, against Dr. Allan Jacobson (“Jacobson”) and Dr. Tushar Udeshi (“Udeshi”; collectively,

“Defendants”), alleging that Defendants were deliberately indifferent to his medical needs in

violation of the Eighth Amendment. (Am. Compl. (Dkt. No. 32).) Plaintiff also brought

“supplemental state law claims,” such as negligence and medical malpractice. (Id. at 1.)

Defendants filed a Motion To Dismiss Plaintiff’s claims pursuant to Federal Rule of Civil

Procedure 12(b)(6). (See Not. of Mot. (Dkt. No. 37).) On September 23, 2020 in an Opinion

and Order, the Court granted in part and denied in part Defendants’ Motion To Dismiss. (See

Dkt. No. 44.) The Court granted the Motion To Dismiss claims against Jacobson and Udeshi

with prejudice, with the exception of Plaintiff’s claims against Jacobson with respect to the

procedure on July 8, 2016. (Id. at 23.) Before the Court is Plaintiff’s Motion for

Reconsideration of that ruling (the “Motion”). (See Dkt. No. 45.) For the following reasons,

Plaintiff’s Motion is denied.

                                             I. Discussion

       “Motions for reconsideration are governed by Federal Rule of Civil Procedure 59(e) and

Local Civil Rule 6.3, which are meant to ensure the finality of decisions and to prevent the
         Case 7:18-cv-06724-KMK Document 54 Filed 11/13/20 Page 2 of 4




practice of a losing party examining a decision and then plugging the gaps of a lost motion with

additional matters.” Arthur Glick Truck Sales, Inc. v. Stuphen E. Corp, 965 F. Supp. 2d 402, 404

(S.D.N.Y. 2013) (citation and quotation marks omitted), aff’d, 577 F. App’x 11 (2d Cir. 2014).

The standard for such motions is “strict” and “should not be granted where the moving party

seeks solely to relitigate an issue already decided.” Shrader v. CSX Transp., Inc., 70 F.3d 255,

257 (2d Cir. 1995); see also In re Gen. Motors LLC Ignition Switch Litig., No. 14-MC-2543,

2017 WL 3443623, at *1 (S.D.N.Y. Aug. 9, 2017) (“It is well established that the rules

permitting motions for reconsideration must be narrowly construed and strictly applied so as to

avoid repetitive arguments on issues that have been considered fully by the [c]ourt.” (citation and

quotation marks omitted)). A movant may not “rely upon facts, issues, or arguments that were

previously available but not presented to the court.” Indergit v. Rite Aid Corp., 52 F. Supp. 3d

522, 523 (S.D.N.Y. 2014) (citation omitted). Nor is a motion for reconsideration “the proper

avenue for the submission of new material.” Sys. Mgmt. Arts, Inc. v. Avesta Tech., Inc., 106 F.

Supp. 2d 519, 521 (S.D.N.Y. 2000). “Rather, to be entitled to reconsideration, a movant must

demonstrate that the [c]ourt overlooked controlling decisions or factual matters that were put

before it on the underlying motion, which, had they been considered might reasonably have

altered the result reached by the court.” Arthur Glick Truck Sales, 965 F. Supp. 2d at 405

(citation and quotation marks omitted); Shrader, 70 F.3d at 257 (same). In other words, “[a]

motion for reconsideration should be granted only when the [movant] identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Alvarez v. City of New York, No. 11-CV-5464, 2017 WL 6033425,

at *2 (S.D.N.Y. Dec. 5, 2017) (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL
            Case 7:18-cv-06724-KMK Document 54 Filed 11/13/20 Page 3 of 4




Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013)); see also Indergit, 52 F. Supp. 3d at 523

(same).

          Here, Plaintiff has identified no intervening change of controlling law, availability of new

evidence, or need to correct a clear error. See Alvarez, 2017 WL 6033425, at *2. Instead,

Plaintiff reiterates the same arguments that were expressly considered and rejected in the Court’s

ruling. Because Plaintiff “seeks solely to relitigate an issue already decided,” Shrader, 70 F.3d

at 257, pointing to no issue that the Court did not expressly consider and no case law or fact that

the Court overlooked, the Motion is denied. See Cyrus v. City of New York, 450 F. App’x 24, 26

(2d Cir. 2011) (affirming denial of motion for reconsideration where the plaintiff “fail[ed] to

point to any case law or other relevant information that the district court overlooked,” and his

arguments merely “amount[ed] to a disagreement with the district court’s conclusions with

respect to the case law that was already before it”); Bryant v. AB Droit Audiovisuels, No. 07-CV-

6395, 2017 WL 2954764, at *2 (S.D.N.Y. July 11, 2017) (“[A] party’s disagreement with a

[c]ourt’s decision is simply not a basis for reconsideration.”); Women’s Integrated Network, Inc.

v. U.S. Specialty Ins. Co., No. 08-CV-10518, 2011 WL 1347001, at *1 (S.D.N.Y. Apr. 4, 2011)

(“The Court will not re-litigate the merits of the underlying dispute on a motion for

reconsideration.”), aff’d, 495 F. App’x 129 (2d Cir. 2012); Grand Crossing, L.P. v. U.S.

Underwriters Ins. Co., No. 03-CV-5429, 2008 WL 4525400, at *4 (S.D.N.Y. Oct. 6, 2008)

(“Because [the] [p]laintiff[] present[s] no new factual information or law that requires a different

outcome in the underlying motion, reconsideration is inappropriate.” (citation omitted));

Davidson v. Scully, 172 F. Supp. 2d 458, 464 (S.D.N.Y. 2001) (“Although plaintiff might see

this motion as a way to vent his frustration and point out where he believes the Court erred in its

reasoning, that is not the purpose of a Rule 59(e) motion for reconsideration.”).
         Case 7:18-cv-06724-KMK Document 54 Filed 11/13/20 Page 4 of 4




                                         II. Conclusion

       For the foregoing reasons, the Plaintiff’s Motion for Reconsideration is denied.

       The Clerk of Court is respectfully directed to mail a copy of this Opinion to Plaintiff at

the address listed on the docket.

SO ORDERED.

DATED:         November 13, 2020
               White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE
